 


109 HCON 250 IH: Supporting the goals and ideals of Gynecologic Cancer Awareness Month.
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 250 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Issa (for himself, Mr. Levin, Mr. Burton of Indiana, Ms. DeLauro, and Ms. Harris) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of Gynecologic Cancer Awareness Month. 
 
Whereas all 50 States recognize September as Gynecologic Cancer Awareness Month; 
Whereas the most common gynecologic cancers include ovarian, cervical, and uterine cancer; 
Whereas each year, over 82,000 women are diagnosed with a gynecologic cancer; 
Whereas over 27,000 women die from gynecologic cancer every year; 
Whereas gynecologic cancers are often misdiagnosed; 
Whereas if diagnosed in the early stages (Stages 1 and 2), the 5 year survivability rates are as high as 95 percent; 
Whereas education and awareness of the symptoms of gynecologic cancers can protect women’s lives; 
Whereas if women learn the symptoms, have an annual exam, know their family history, and communicate with their health care providers, lives can be saved; 
Whereas in 1999, the Gynecologic Cancer Foundation established September as Gynecologic Cancer Awareness Month; and 
Whereas the Federal programs on gynecologic cancers do not include a national outreach and education effort: Now, therefore, be it 
 
That— 
(1)the Congress supports the goals and ideals of Gynecologic Cancer Awareness Month; and 
(2)it is the sense of the Congress that the National Institutes of Health, the Centers for Disease Control and Prevention, and the Food and Drug Administration’s Office of Women’s Health should coordinate efforts to establish a National Gynecologic Cancer Awareness and Education Campaign targeting the medical community and all women regardless of ethnic or socio-economic background. 
 
